The proof shows defendant was financially able to comply with the directions of the orders directing him to pay alimony and was, therefore, in contempt of court for failure to pay the sum of $1,014, the amount of the arrears at the time of the application to punish for contempt. Order denying motion to punish for contempt reversed on the la.w and the facts, with ten dollars costs and disbursements, and motion granted; defendant fined the sum of $1,014, with the right to purge himself of contempt by paying the sum of ten dollars per week- beginning *883May 7, 1937, in addition to the regular alimony. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur. Settle order on notice.